The appeal in this case is upon the record proper, there being no bill of exceptions. In the absence of a bill of exceptions, requested charges refused to the defendant cannot be reviewed on appeal, as it will be presumed that the trial court correctly charged the law in the oral instructions to the jury. Moreover, the propositions of law stated in the charges refused defendant were fully covered by the numerous charges given at defendant's request. No error appearing in the record, the judgment of conviction will be affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.